Case 1:20-mj-00312-MSN Document 23 Filed 03/08/21 Page 1 of 2 PageID# 109




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division
                                                                              ■i CLERK, U.S. DISTRICT COURT
                                                                                    Al6^DRIA. VIRGINIA
UNITED STATES OF AMERICA


V.                                                                       Criminal No.
                                                                         1:20MJ3I2
MATTHEW ERAUSQUIN,

                       Defendant.




              Video or Telephone Conferencing Order for Criminal Proceedings


         In accordance with Case No. 2:20mc7, Gen. Order 2020-09, this Court finds that the

Defendant, after consultation with counsel, has consented to the use of video or telephone

conferencing to conduct the preliminary criminal proceeding(s) to be held today, as authorized by

§ 15002(b)(1) of the CARES Act.           CARES Act, H.R. 748, 116th Congress (2020).              As

previously found in Case No. 2:20mc7, such preliminary criminal proceeding(s) fall(s) within the

class of "critical" proceedings that should not be materially delayed in light of the ongoing

COVID-19 pandemic. See Case No. 2:20mc7, Gen. Orders 2020-03 and 2020-07. The criminal

proceeding(s) to be held on this date may be conducted by:

     X      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason(s):

                 The Defendant is detained at a facility lacking video teleconferencing capability.

                 Other:
Case 1:20-mj-00312-MSN Document 23 Filed 03/08/21 Page 2 of 2 PageID# 110




        It is so ORDERED.

                                                Theresa Carroli Buchanan
                                                bnited Siaies Magistrate Judge


                                              THERESA CARROLL BUCHANAN
                                         UNITED STATES MAGISTRATE JUDGE
Alexandria, Virginia
March 8, 2021
